              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 1 of 33


 1   Mindy Davis Nokes (SBN 167787)
     WEITZ & LUXENBERG, P.C.
 2   1880 Century Park East, Suite 700
     Los Angeles, CA 90067
 3   Telephone: (310)247-0921
     Facsimile: (310) 786-9927
 4

 5   Attorney for Plaintiff J.C. proceeding under pseudonym

 6
                                   UNITED STATES DISTRICT COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA

 8   J.C., AN INDIVIDUAL,                                   CASE NO:
 9                              Plaintiff
                                                            COMPLAINT FOR DAMAGES:
10                 -against-
                                                              1. 18 U.S.C §1595
11   CHOICE HOTELS INTERNATIONAL, INC.;                       2. CAL. CIV. CODE §52.5
     HILTON WORLDWIDE HOLDINGS, INC;
12   MARRIOTT INTERNATIONAL, INC;
                        Defendants.                         DEMAND FOR JURY TRIAL
13

14                                               COMPLAINT
15
       COMES NOW the Plaintiff J.C., by and through the undersigned counsel, and respectfully submits
16
     her complaint for damages and makes the following averments.
17

18                                             INTRODUCTION

19
        1. For years, sex trafficking ventures have brazenly operated in and out of hotels throughout this
20
     country. Criminals parade their misconduct openly on hotel properties throughout the United States
21
     while the hotels and hospitality industry remain willfully blind to the criminal misconduct to continue
22
     earning a profit at the expense of human life, human rights, and human dignity.
23
        2. Choice Hotels International, Hilton Worldwide Holdings, and Marriott International (collectively
24
     the “Defendants”) know and have known for more than a decade that sex trafficking repeatedly occurs
25

26   under their flag throughout the country. Rather than taking timely and effective measures to thwart this

27   epidemic, Choice Hotels International, Hilton Worldwide Holdings, and Marriott International have

28
                                                        1
                                              COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 2 of 33


 1   instead ignored the open and obvious presence of human trafficking on their properties, enjoying the

 2   profit from rooms rented for the explicit and apparent purpose of sex trafficking.
 3      3. This action for damages is brought by the Plaintiff, a survivor of sex trafficking hereinafter
 4   identified by her initials J.C., under the federal William Wilberforce Trafficking Victims Protection
 5
     Reauthorization Act of 2008 (hereinafter “TVPRA”).
 6
        4. J.C. became familiar with her trafficker because she would often see him at a gas station near her
 7
     college campus. He was friendly and would occasionally flirt with her, making her feel both special and
 8
     desirable. However, in 2008 J.C. was abducted by her trafficker under the guise that he was taking her
 9
     on a friendly drive around the neighborhood. Instead, J.C. drove toward San Francisco declaring that
10
     J.C. was going to, in sum and substance, “make [him] a lot of money.” For the next four (4) years J.C.
11

12   was required by her trafficker to sexually service paying strangers while enduring brutal physical

13   assaults, psychological torment, verbal abuse, and false imprisonment at the Defendants’ hotels.

14      5. J.C. was tortured and exploited at hotels in Santa Cruz and Fremont, California and Alexandria,

15   Virginia, including the Comfort Inn®, Marriott®, and Embassy Suites® by Hilton.
16      6. The Plaintiff now brings this action for damages against the Defendants listed herein. Each of the
17
     Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from participation in a venture that
18
     they knew, or at the very least should have known, to be engaging in sex trafficking in violation of 18
19
     U.S.C. § 1591(a).
20
        7. As a direct and proximate result of Defendants’ Choice Hotels International, Hilton Worldwide
21
     Holdings, and Marriott International consistent failures to prevent human trafficking on their hotel
22
     properties, J.C. was trafficked, sexually exploited, and repeatedly victimized at Choice, Hilton, and
23

24   Marriott Hotels.

25      8. The Plaintiff brings the instant action pursuant to the Trafficking Victims Protection

26   Reauthorization Act, 18 U.S.C. § 1595, against Defendants who enabled, harbored, held, facilitated,

27   and financially benefited from the sex trafficking venture in which J.C. was exploited and brutally

28
                                                         2
                                              COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 3 of 33


 1   victimized in direct violation of 18 U.S.C. § 1591 (a).

 2                                                          PARTIES
 3       9. The Plaintiff, having moved to proceed anonymously, 1 and thus herein identified by her initials
 4
     J.C., was sold for sex throughout California and Virginia for four (4) years. The Plaintiff is a victim of
 5
     trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1950, and a victim of a “severe form of
 6
     trafficking” as it is defined under 22 U.S.C §7102 (14). She resides in the state of Idaho.
 7
         10. Defendant Choice Hotels International, Inc. ( hereinafter “Choice Hotels”) is one of the largest
 8
     hotel companies in the world offering public lodging services directly or through its affiliates,
 9
     subsidiaries, and franchisees. It is a Delaware corporation with its principle place of business located at
10

11   1 Choice Hotels Circle in Rockville, Maryland. Choice Hotels is registered with the Secretary of State

12   to conduct business in the State of California.

13                 a. Comfort Inn® brand hotels are Choice Hotels.

14                 b. As a hotel operator, Defendant Choice Hotels controls the training and policies for its
15                      hotels including the Comfort Inn® hotel where J.C. was trafficked.
16
                   c. Defendant Choice Hotels maintains that it considers guest safety and security important
17
                        and requires the hotels in its portfolio to comply with Choice Hotels brand standards
18
                        and all local, state, and federal laws.2
19
                   d. Through its relationship with the staff at the Comfort Inn®, hotel where J.C. was
20
                        trafficked and the hotel guest perpetrator who trafficked J.C. at the Comfort Inn® hotel,
21
                        Defendant Choice Hotels knowingly benefited or received something of value from its
22
                        facilitation of or participation in a venture which it knew or should have known to
23

24                      engage in sex trafficking.

25
     1
       Contemporaneously with the Complaint, Plaintiff J.C. filed, pursuant to a Motion to Permit Plaintiff to Proceed
26   Anonymously as J.C. based upon the nature of the allegations in the instant Complaint, which are of an inherently intimate
     and personal nature. That motion is pending. Undersigned Counsel will provide her identity to counsel for the Defendants
27   upon proper effectuation of service.
     2
       Choice Hotels, Corporate Responsibility: Human Rights Policy,
28   https://www.choicehotels.com/about/responsibility/human-rights-policy
                                                                   3
                                                      COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 4 of 33


 1               e. Choice Hotels receive a percentage of the gross room revenue from the money

 2                   generated by the operations of all Comfort Inn® hotels, including a percentage of the
 3                   rate charged for the rooms in which the Plaintiff was trafficked.
 4               f. Choice Hotels owns, supervises, and/or operates the Comfort Inn® - Santa Cruz Beach
 5
                     located at 110 Plymouth Street, in Santa Cruz, California under its Comfort Inn® brand.
 6
                 g. Choice Hotels is subject to the jurisdiction of this Court because it regularly transacts
 7
                     business in California, operates dozens of hotels in California including the Comfort
 8
                     Inn® contracts to supply services in California, caused indivisible injuries to the
 9
                     Plaintiff in California, and knowingly profited from an illegal sex trafficking venture at
10
                     the Comfort Inn® located at 110 Plymouth Street, in Santa Cruz, California.
11

12       11. Defendant Hilton Worldwide Holdings, Inc. is another of the largest hotel companies in the

13   world offering public lodging services directly or through its affiliates, subsidiaries, and franchisees. It

14   is a Delaware corporation with its principle place of business located at 7930 Jones Branch Drive in

15   McClean, Virginia.
16               a. Embassy Suites® by Hilton brand hotels are Hilton hotels.
17
                 b. As a hotel operator, Defendant Hilton controls the training and policies for its hotels
18
                     including the Embassy Suites® hotel where J.C. was trafficked.
19
                 c. Defendant Hilton maintains that it considers guest safety and security important and
20
                     requires the hotels in its portfolio to comply with Hilton brand standards and all local,
21
                     state, and federal laws.3
22
                 d. Through its relationship with the staff at the Embassy Suites®, hotel where J.C. was
23

24                   trafficked and the hotel guest perpetrator who trafficked J.C. at the Embassy Suites®

25                   hotel, Defendant Hilton knowingly benefited or received something of value from its

26

27   3
       Hilton Worldwide Holdings, Inc., Slavery and Human Trafficking Statement (Financial Year 2017) available at
     https://ir.hilton.com/~/media/Files/H/Hilton-Worldwide-IR-V3/committee-composition/slavery-and-trafficking-
28   statement-2018.pdf (last visited Nov. 20, 2019).
                                                           4
                                                 COMPLAINT FOR DAMAGES
                 Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 5 of 33


 1                      facilitation of or participation in a venture which it knew or should have known to

 2                      engage in sex trafficking.
 3                  e. Hilton receives a percentage of the gross room revenue from the money generated by the
 4                      operations of all Embassy Suites® hotels, including a percentage of the rate charged for
 5
                        the rooms in which the Plaintiff was trafficked.
 6
                    f. Hilton owns, supervises, and/or operates the Embassy Suites® by Hilton – Alexandria
 7
                        Old Towne located at 1900 Diagonal Road, in Alexandria, Virginia.
 8
                    g. Hilton is subject to the jurisdiction of this Court because it regularly transacts business
 9
                        in California, operates dozens of hotels in California including numerous Embassy
10
                        Suites®, and contracts to supply services in California, and caused indivisible injuries to
11

12                      a vulnerable Plaintiff by participating in a sex trafficking venture that arose out of a

13                      common course of conduct occurring in the state of California.

14          12. Defendant Marriott International, Inc. is again one of the largest hotel companies in the world

15       offering public lodging services directly or through its affiliates, subsidiaries, and franchisees. It is a
16       Delaware corporation incorporated in the State of Delaware with its principle place of business located
17
         at 10400 Fernwood Road in Bethesda, Maryland. Marriott is registered with the Secretary of State to
18
         conduct business in the State of California.
19
                    a. Marriott® brand hotels are Marriott hotels.
20
                    b. As a hotel operator, Defendant Marriott controls the training and policies for its hotels
21
                        including the Marriott® hotel where J.C. was trafficked.
22
                    c. Defendant Marriott maintains that it considers guest safety and security important and
23

24                      requires the hotels in its portfolio to comply with Marriott brand standards and all local,

25                      state, and federal laws.4

26

27
     4
      Marriott International Inc., Human Rights Policy Statement (July 2017) available at
28   https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).
                                                             5
                                                    COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 6 of 33


 1               d. Through its relationship with the staff at the Marriott®, hotel where J.C. was trafficked

 2                   and the hotel guest perpetrator who trafficked J.C. at the Marriott® hotel, Defendant
 3                   Marriott knowingly benefited or received something of value from its facilitation of or
 4                   participation in a venture which it knew or should have known to engage in sex
 5
                     trafficking.
 6
                 e. Marriott receives a percentage of the gross room revenue from the money generated by
 7
                     the operations of all Marriott® hotels, including a percentage of the rate charged for the
 8
                     rooms in which the Plaintiff was trafficked.
 9
                 f. Marriott owns, supervises, and/or operates the Fremont Marriott Silicon Valley located
10
                     at 46100 Landing Parkway in Fremont, California under its Marriott brand.
11

12               g. Marriott is subject to the jurisdiction of this Court because it regularly transacts business

13                   in California, operates dozens of hotels in California including the Freemont Marriott®

14                   Silicon Valley, contracts to supply services in California, caused indivisible injuries to

15                   the Plaintiff in California, and knowingly profited from an illegal sex trafficking
16                   venture at the Fremont Marriott® Silicon Valley located at 46100 Landing Parkway in
17
                     Fremont, California.
18
        13. Whenever reference is made in this Complaint to any act, deed or conduct of Defendants, the
19
     allegation is that Defendants engaged in the act, deed or conduct by or through one or more of their
20
     officers, directors, agents, employees or representatives who was actively engaged in the management,
21
     direction, control or transaction of the ordinary business and affairs of Defendants.
22
                                    SEX TRAFFICKING UNDER FEDERAL LAW
23

24      14. Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,

25   harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the purposes of

26   a commercial sex act and in which the commercial sex act is induced by force, fraud, or coercion.” This

27

28
                                                          6
                                               COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 7 of 33


 1   definition combines the three (3) elements of sex trafficking as a criminal offense: the act, the means,

 2   and the purpose.
 3       15. To better understand the mechanism by which sex trafficking is prohibited by the federal
 4   criminal law, it would be best to address these elements in the reverse. Sex trafficking is slavery for the
 5
     purpose of commercial sex. It is only a lens on the already existing crime prohibited by 18 U.S.C. §
 6
     1589 and §1590. The crime of slavery can then be divided into the two (2) elements remaining: the act
 7
     and the means. The act is the “harboring, transporting, providing, or obtaining,” of forced labor,
 8
     codified as a violation of 18 U.S.C. §1590. While the means is labor “obtained or provided by force,
 9
     fraud or coercion” and is codified as a violation of 18 U.S.C. §1589.
10
         16. Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22 U.S.C.
11

12   § 7102 it is a long recognized criminal violation of 18 U.S.C. § 1589 and 1590 more commonly referred

13   to as slavery.

14       17. All who knowingly provide or obtain commercial sex that was provided or obtained through

15   force fraud and coercion are guilty of sex trafficking in violation of 18 U.S.C. § 1589 and 1590. This
16   includes both the ‘traffickers’ who recruit, harbor, transport, and provide individuals for forced
17
     commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or patronize forced commercial
18
     sex work.5
19
                                                FACTUAL ALLEGATIONS
20
                          A. THE HOSPITALITY INDUSTRY’S PARTICIPATION
21                                IN THE SEX TRAFFICKING INDUSTRY
     “75% of survivors responding to Polaris’s survey reported coming into contact with hotels at some
22
     point during their exploitation…Unfortunately, 94% also disclosed that they never received any
23
     assistance, concern, or identification from hotel staff.”
24                                                                                       -   The Polaris Project 6
25

26   5
       While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as
     the ‘Johns’, ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are
27   ‘traffickers’.
     6
       Recommendations for Hotels and Motels, The Polaris Project, https://polarisproject.org/hotels-motels-
28   recommendationshhh
                                                               7
                                                   COMPLAINT FOR DAMAGES
                Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 8 of 33


 1       18. Human trafficking is the world's fastest growing crime.7 While the term ‘human trafficking’

 2   incorporates all forced labor, the sex trafficking industry alone pulls in an estimated $99 billion each
 3   year making it the second largest illicit crime industry behind only the sale of all illegal drugs.8
 4       19. Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage, and other
 5
     forms of coercion to compel adults and children to engage in commercial sex acts against their will.
 6
         20. The hospitality industry plays a crucial role in the sex trade. 9 The trope of the “no-tell, motel”
 7
     is certainly not a new one. Hotels have long profited from their reputations as havens of privacy and
 8
     discretion for the offending. Hotels offer anonymity and non-traceability, making them ideal venues for
 9
     crime and sex trafficking in particular.
10
         21. According to National Human Trafficking Hotline statistics, hotels are the top reported venue
11

12   where sex trafficking acts occur.10 Traffickers and buyers alike frequently use hotel rooms to exploit

13   victims.

14       22. Traffickers use hotels as the hub of their operations. Inside, the victims are harbored, raped,

15   assaulted, and forced to service buyers who come to the hotel solely to purchase sex. This is referred to
16   as an ‘in call’.
17
         23. Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the buyer rents a
18
     hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid transaction.
19
     Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex) typically choose
20
     to engage in trafficking away from their home, naturally leading to the increased involvement of hotels.
21

22

23

24
     7
       Human Trafficking is the World’s Fastest Growing Crime, The Advisory Board (May 22, 2017, 9:30 AM),
25   https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking
     8
       Profits and Poverty: The Economics of Forced Labor, International Labor Organization (May 24, 2014),
26   http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm
     9
       Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, Cornell
27   University School of Hotel Administration (2017), http://scholarship.sha.cornell.edu/honorstheses/3
     10
        National Human Trafficking Hotline Statistics, The Polaris Project (2016),
28   https://polarisproject.org/resources/2016-hotline statistics
                                                           8
                                                COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 9 of 33


 1   In New York City alone, 45% of all reported sexual exploitation took place in hotels, including the Ritz

 2   Carlton and the Plaza.11
 3        24. The problem is industry wide. In the United States, as much as 63% of all trafficking incidents
 4   happen in hotels ranging from luxury to economy.12
 5
          25. Due to the overall complacency of the hospitality industry on addressing the issue, hotels are
 6
     the venue of choice for sex trafficking.13 Traffickers and buyers capitalize on the hotel industry’s
 7
     general refusal to adopt and enforce companywide anti-trafficking policies from the corporate to the
 8
     property level, train staff on what to look for and how to respond, and/or establish safe and secure
 9
     reporting mechanisms for those at the point of sale.
10
          26. Every day, thousands of hotel employees witness manifestations of sex trafficking and
11

12   commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent, identify, and

13   thwart sexual exploitation where it is most likely to occur.

14        27. But aside from their unique position in this epidemic, hotels and motels have the highest

15   obligation to protect their guests from known dangers, including sex trafficking and sexual exploitation,
16   and should be held accountable when they fail to comply. As aptly stated in a publication by the
17
     Cornell University School of Hospitality, “the hospitality industry is undoubtedly involved in the sex
18
     trafficking industry…and therefore has an inherent responsibility to deter the crime and can be liable for
19
     failing to do so.”14
20
          28. Training hotel staff to identify the signs of sex trafficking and sexual exploitation is a critical
21
     and obvious legal obligation for the hospitality industry. The presence of sex trafficking and sexual
22
     exploitation in a hotel is frequently an obvious occurrence and, although unutilized, underutilized, or
23

24

25   11
        Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, Cornell University,
     School of Hotel Administration (2017) http://scholarship.sha.cornell.edu/honorstheses/3
26   12
        Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, Cornell Hospitality Report,
     15(15), 3-10 (2015).
27   13
        Hotels Initiative, The Polaris Project, https://polarisproject.org/initiatives/hotels
     14
        Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, Cornell University,
28   School of Hotel Administration (2017), http://scholarship.sha.cornell.edu/honorstheses/3
                                                                       9
                                                     COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 10 of 33


 1   ineffectively utilized, numerous well-researched trainings and toolkits have been published over the last

 2   decade to help hotel staff in every position to identify the signs.15
 3        29. From check-in to check-out there are a number of indicators that traffickers and their victims
 4   exhibit during their stay at a hotel. With proper training and the implementation of reasonable security
 5
     measures, hospitality companies could prevent regular sex trafficking under their flag.
 6
          30. Obvious signs of sex trafficking at a hotel may include: an excess of condoms in rooms,
 7
     individuals carrying or flashing large amounts of cash, excessive amounts of cash stored in the room,
 8
     renting two rooms next door to each other, declining room service for several consecutive days,
 9
     significant foot traffic in and out of room(s), men traveling with multiple women who appear unrelated,
10
     women known to be staying in rooms without leaving, women with physical injuries or signs of fear
11

12   and anxiety, guests checking in with little or no luggage, hotel guests who prevent another individual

13   from speaking for themselves, or a guest controlling another’s identification documents.16

14        31. Obviously, hotel staff who have undergone training are more aware of sex trafficking when it

15   happens and are more willing to report it than hotel staff who have not been trained. 17 Thus hospitality
16   companies are obligated to adopt policies and procedures related to sex trafficking and to enforce these
17
     policies and procedures as brand standard through to the property level.
18
          32. Hospitality companies can and should mandate that all staff working at all hotel properties
19
                                                                    18
     across their brand complete sex trafficking training.               The hospitality industry has been cognizant of
20
     their role and responsibilities in the sex trafficking industry for years.
21
             33. In 2011, Wyndham Hotels trained only some of its employees to look for signs of
22

23

24   15
        Department of Homeland Security, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
     https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf
     16
25      Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
     Employees, The Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015),
     https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf
26   17
        Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, Cornell University,
     School of Hotel Administration (2017), http://scholarship.sha.cornell.edu/honorstheses/3
27   18
        Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their Employees, The
     Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015), https://cseinstitute.org/wp-
28   content/uploads/2015/06/Hotel_Policy_Paper-1.pdf
                                                                  10
                                                     COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 11 of 33


 1           trafficking.19

 2        34. In 2012, an anti-trafficking coalition alerted and instructed Accor, Best Western, British

 3    Airways, Carlson, Choice Hotels, Hilton, Hyatt, Intercontinental Hotels Group, Marriott, Starwood,
 4    Thomas Cook, Whitbread, and Wyndham of the likelihood of sex trafficking during the London
 5
      Olympics, and inquired about the companies anti-trafficking policies, while urging immediate action
 6
      regarding trafficking.20
 7
          35. Marriott claims it has supported the anti-trafficking group Polaris since 2010 and in a
 8
     partnership with EPCAT ((End Child Prostitution, Pornography and Trafficking of Children for Sexual
 9
     Purposes)) developed a training module in 2010 for hotel management and staff.21
10
          36. Marriott claims it amended its Human Rights Policy as early as 2006 to reflect growing
11

12   concerns regarding human trafficking and reviews the policy annually. To date the policy merely states

13   “Marriott supports the elimination of all forms of forced, bonded or compulsory labor and provides

14   associate training on human trafficking awareness and prevention.” 22

15        37. In 2013, IHG commissioned an external assessment of human rights risks most relevant for the
16   travel and hospitality sector globally and regionally working with external human rights experts,
17
     Maplecroft. The risks identified included human trafficking.23
18
          38. In 2015 and 2016 IHG identified the modern slavery risks most relevant to IHG across four
19
     different areas of risk: (I) risks of modern slavery affecting their organization including IHG hotels, (ii)
20
     risks of modern slavery occurring in IHG corporate or hotel supply chains, (iii) risks of modern slavery
21

22   19
        Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
     https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.
23   20
         Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and
     Hospitality Companies, Christian Brothers Investment Services, CBIS, http://cbisonline.com/us/wp-
24   content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
     21
        Human Rights Policy, MARRIOTT, https://www.choicehotels.com/about/responsibility/human-rights-policy (last visited
25   June 6, 2019).
     22
        Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
     https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019) citing
26   Marriott International, Inc.’s Human Rights Policy Statement available at
     https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).
27   23
        Inter-Continental Hotel Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-
     /media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-
28   010318.ashx?la=en&hash=B688F42E878C145EC5C8C9DF02ABC227 (last visited Nov. 22, 2019).
                                                                   11
                                                    COMPLAINT FOR DAMAGES
                Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 12 of 33


 1   such as human trafficking occurring in or around IHG branded hotels, (iv) risks of modern slavery

 2   occurring at different stages of the hotel lifecycle. IHG represents that its various risk assessment
 3   mechanisms have helped them to identify higher risk locations since 2013.
 4        39. Choice Hotels has supported the anti-trafficking group Polaris since 2010 and in a partnership
 5
     with EPCAT ((End Child Prostitution, Pornography and Trafficking of Children for Sexual Purposes))
 6
     developed a training module in 2010 for hotel management and staff.24
 7
          40. Further, nationwide campaigns recognized the issue of human trafficking in the hotel industry
 8
     and the lack of internal policies to address the issue, and took initiative as early as 1997 with the United
 9
     Nations Blue Heart Campaign and domestically in 2010 with the Department of Homeland Security’s
10
     Blue Campaign.25 These efforts sought to educate both the public and private sectors on identifying
11

12   and combatting human trafficking, including the hospitality industry and both campaigns released

13   online resources and toolkits publicly accessible to any entity concerned with human trafficking. 26

14        41. Hospitality companies have both the power and responsibility to make sex trafficking difficult

15   for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly failed to execute their
16   own policies. Instead, each continues to facilitate these crimes at their hotels, content to direct their
17
     efforts solely to profit and the bottom line.
18
                       B.     THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY
19
          42. Hotel brands or flags lend their name and likeness to third party owners, while the building and
20
     operations are run by a franchisee or a third party management company under the brands’ control. In
21
     return, the parent brand exchanges the high risk that is inherent in owning an asset like a hotel for the
22
     low risk associated with owning a contract or franchise agreement and still profits from putting heads
23

24   in beds.

25        43. The average consumer does not see this relationship. The parent brand gives the local property
     24
       Human Rights Policy, CHOICE HOTELS, https://www.choicehotels.com/about/responsibility/human-rights-policy (last visited June 6,
26
     2019).
     25
        DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
27   https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
     26
        Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-
28   campaign/hospitalityindustry (last visited June 19, 2019).
                                                                12
                                                         COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 13 of 33


 1    its identity. It provides signage on and in front of the building that assures customers that if they

 2    check into that hotel they can expect the standards consistent with the parent hotel brand. The same
 3    brand is emblazoned on everything in the hotel, from the pens in the bedside tables to the staff
 4    uniforms at the front desk.
 5
          44. In addition to brand recognition, a marketing organization, hotel listings in the Global
 6
     Distribution System (GDS) and other online travel agency databases, the brand provides the local hotel
 7
     with access to its brand wide central reservation system, 800 number, revenue management tools,
 8
     world-class loyalty programs and a website. Thus, booking and room reservations are controlled by the
 9
     corporate parent brand.27
10
          45. The local hotel typically pays around 10% of their total revenue back to the parent hotel brand
11

12   and is required to develop and maintain the property in accordance with the parent brand’s standards as

13   they are laid out in the franchise agreement.

14        46. The parent brand may enforce these standards through periodic inspections and even terminate

15   the contract or franchise agreement if the local hotel is found to be inadequate. This right of the parent
16   hotel brand to enforce their brand standards is also their responsibility.
17
          47. At the time of the incidents alleged herein:
18
                     a. Defendant Choice Hotels owned and controlled the Comfort Inn® brand.
19
                     b. Defendant Hilton owned and controlled the Embassy Suites®, by Hilton brand.
20
                     c. Defendant Marriott International owned and controlled the Marriott® brand.
21
          48. Parent hotel brands may kick delinquent hotels out of their system but it is at the expense of
22
     terminating their royalty payments.
23

24                          THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                                  TRAFFICKING AT THEIR HOTELS
25
          49. Defendants Choice Hotels International, Hilton Worldwide Holdings, and Marriott International,
26
     have been on notice of repeated incidences of sex trafficking occurring at their Comfort Inn ®, Embassy
27
     27
       Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10,
28   2018) https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.
                                                          13
                                                COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 14 of 33


 1   Suites® by Hilton, and Marriott hotels yet the brands failed to take the necessary action to prevent sex

 2   trafficking and still persist in failing to take the necessary action to prevent sex trafficking at their
 3   hotels.
 4        50. CHOICE HOTELS INTERNATIONAL, INC. (“Choice Hotels”)
 5
                 a. COMFORT INN®
 6
                        i. Defendant Choice Hotels owns, supervises, or operates the Comfort Inn® located
 7
                           at110 Plymouth Street, in Santa Cruz, California.
 8
                       ii. Choice Hotels failed to implement and enforce any of its own policy or policies
 9
                           and protect Plaintiff J.C. from being sex trafficked.
10

11                     iii. Founded in 1937, Choice was the joint-venture of seven (7) independent hotel
12                         owners specifically looking to join forces to share trade knowledge and better
13                         determine best practices. Choice represents that they have more than eighty-two
14                         (82) years of experience in managing successful brands. From all of their hotels,
15                         Defendant Choice receives an application fee, a lump sum payment, royalties,
16                         and other ongoing financial benefits.
17                     iv. Choice Hotels knew or should have known that the Comfort Inn® hotels where
18                         Plaintiff J.C. was trafficked was an area known for high incidence of crime and
19
                           prone to sex trafficking activity on and around the hotels’ premises, including
20
                           when Plaintiff J.C. was trafficked.28
21
                       v. Despite having knowledge of the extensive prostitution and sex trafficking that
22
                           occurs at its hotels, Defendant Choice Hotels has repeatedly failed to take
23
                           reasonable measures to prevent or thwart human trafficking at its hotels.
24
                       vi. Defendant Choice Hotels may exercise control over Comfort Inn® hotels by:
25

26

27
     28
        According to neighborhoodscout.com, Santa Cruz is safer than just 2% of American cities. See
28   https://www.neighborhoodscout.com/ca/santa-cruz/crime (accessed December 8, 2019).
                                                        14
                                              COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 15 of 33


 1                 1. distributing information to assist employees in identifying human

 2                     trafficking;
 3                 2. providing a process for escalating human trafficking concerns within the
 4                     organization;
 5
                   3. requiring employees to attend training related to human trafficking;
 6
                   4. providing new hire orientation on human rights and corporate
 7
                       responsibility;
 8
                   5. providing training and education to Comfort Inn® hotels through
 9
                       webinars, seminars, conferences, and online portals;
10
                   6. developing and holding ongoing training sessions on human trafficking;
11

12                     or

13                 7. providing checklists, escalation protocols and information to property

14                     management staff; or tracking performance indicators and key metrics on

15                     human trafficking prevention.
16         vii. Choice Hotels was in an actual and/or apparent agency relationship with
17
                Comfort Inn® hotels offering public lodging services in the hotel. This agency
18
                relationship was created through Defendant Choice Hotel’s exercise of an
19
                ongoing and systemic right of control over Comfort Inn® hotels by Defendant
20
                Choice Hotel’s operations, including the means and methods of how Comfort
21
                Inn® hotels conduct daily business through one or more of the following actions:
22
                   1. hosting online bookings on Defendant Choice Hotels’ domain;
23

24                 2. requiring Comfort Inn® branded hotels to use Defendant Choice Hotels’

25                     customer rewards program;

26                 3. setting employee wages;

27                 4. making employment decisions;

28
                                            15
                                  COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 16 of 33


 1                  5. advertising for employment;

 2                  6. sharing profits;
 3                  7. standardized training methods for employees;
 4                  8. building and maintaining the facility in a manner specified by the owner;
 5
                    9. standardized or strict rules of operation;
 6
                    10. regular inspection of the facility and operation by owner;
 7
                    11. fixing prices; or
 8
                    12. other actions that deprive Comfort Inn® hotels of independence in
 9
                       business operations.
10
           viii. An apparent agency also exists between Defendant Choice Hotels and Comfort
11

12              Inn® hotels. Defendant Choice Hotels held out Comfort Inn® branded hotels to

13              the public as possessing authority to act on its behalf.

14          ix. Given Defendant Choice Hotel’s public statements on behalf of its hotel brands

15              and the control it assumed in educating, implementing, and directing its branded
16              hotels, including Comfort Inn® hotels, Defendant Choice Hotels breached its
17
                duties in the following ways:
18
                    1. Failed (altogether or adequately) to distribute information to assist
19
                       employees in identifying human trafficking;
20
                    2. Failed (altogether or adequately) to provide a process for escalating
21
                       human trafficking concerns within the organization;
22
                    3. Failed (altogether or adequately) to mandate managers, employees, or
23

24                     owners attend training related to human trafficking;

25                  4. Failed (altogether or adequately) to provide new hire orientation on

26                     human rights and corporate responsibility;

27                  5. Failed (altogether or adequately) to provide training and education on

28
                                              16
                                   COMPLAINT FOR DAMAGES
                 Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 17 of 33


 1                                        human trafficking through webinars, seminars, conferences, and online

 2                                        portals;
 3                                    6. Failed (altogether or adequately) to develop and hold or require ongoing
 4                                        training sessions on human trafficking; or
 5
                                      7. Failed (altogether or adequately) to provide checklists, escalation
 6
                                          protocols and information to property management staff or tracking
 7
                                          performance indicators and key metrics on human trafficking prevention.
 8
                            x. For years, Defendant Choice Hotels has failed to adequately address the rampant
 9
                                 sex trafficking which tragically occurs throughout its Comfort Inn® hotels across
10
                                 the country and continues to amass such failures. This entrenched, pervasive
11

12                               willful blindness to sex trafficking facilitated the sex trafficking of Plaintiff J.C.

13                               at the Comfort Inn® Santa Cruz that forms the basis of this complaint.

14                                    1. In November 2019, a couple was arrested for trafficking a seventeen (17)

15                                        year old girl for commercial sex out of a Comfort Inn® in Ventura,
16                                        California.29
17
                                      2. In July 2014, the General Manager of a Comfort Inn® in Wethersfield,
18
                                          Connecticut was arrested after a year-long investigation for abetting sex
19
                                          trafficking at the hotel and allowing it to occur openly on the hotel’s
20
                                          fourth floor.30
21
                                      3. In August 2016, three (3) people were indicted for trafficking two (2)
22
                                          teenagers, a young woman, and a juvenile out of a Comfort Inn® in
23

24                                        College Park, Maryland.31

25

26
     29 https://www.vcstar.com/story/news/local/communities/ventura/2019/11/22/girl-forced-into-prostitution-helped-hotel-desk-
27   ventura/4273164002/
     30 http://www.courant.com/community/wethersfield/hc-xpm-2014-07-11-hc-wethersfield-prostitution-0711-20140710-story.html

28   31
          https://www.wbaltv.com/article/3-people-indicted-in-maryland-based-human-trafficking-scheme/7102314
                                                                  17
                                                        COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 18 of 33


 1                                  4. In October 2014, two (2) women were arrested for trafficking a sixteen

 2                                      (16) year old girl out of a Comfort Inn® in West Nashville.32
 3                                  5. In June 2018, a man was found guilty for the September 2009 murder of
 4                                      a 5 year old girl who was sold to the man by her mother to satisfy a $200
 5
                                        debt. The man trafficked the child for commercial sex out of a Comfort
 6
                                        Inn® in Sanford, North Carolina before murdering her in the same
 7
                                        location.33
 8
                                    6. In July 2016, a man was arrested for trafficking a woman for commercial
 9
                                        sex out of a Comfort Inn® in Macon, Georgia. The man was found guilty
10
                                        of sex trafficking in June of 2018.34
11

12                                  7. In June 2015, a gang member was arrested for trafficking a sixteen (16)

13                                      year-old for commercial sex out of a Comfort Inn® in El Paso, Texas

14                                      from August until October 2012.35

15        51. MARRIOTT INTERNATIONAL, INC. (“Marriott”)

16                a. MARRIOTT®
17
                           i. Defendant Marriott controls, owns, supervises, or operates the Fremont
18
                               Marriott® Silicon Valley located at 46100 Landing Parkway in Fremont,
19
                               California.
20
                           ii. Marriott failed to implement and enforce any of their own policies and protect
21
                               Plaintiff J.C. from being trafficked.
22
                          iii. Founded in 1927, Marriott represents that they have more than Ninety-two (92)
23

24                             years of experience in managing successful brands. From all of their Marriott

25
     32
        https://clarksvillenow.com/local/2-women-arrested-for-allegedly-sex-trafficking-a-minor/
26   33
        https://www.fayobserver.com/news/20180608/nc-supreme-court-upholds-death-sentence-in-shaniya-davis-murder
     34
        https://www.justice.gov/usao-mdga/pr/central-georgia-individuals-plead-guilty-offenses-related-human-trafficking-
27   enterprise; https://www.macon.com/news/local/crime/article90349972.html
     35
        https://archives.fbi.gov/archives/elpaso/press-releases/2014/indictment-unsealed-charging-el-paso-county-juvenile-
28   probation-officer-with-federal-sex-trafficking-charges
                                                                    18
                                                      COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 19 of 33


 1              hotels, Defendant Marriott receives an application fee, a lump sum payment,

 2              royalties, and other ongoing financial benefits.
 3          iv. Defendant Marriott knew or should have known that the Fremont Marriott®
 4              Silicon Valley hotel where Plaintiff J.C. was trafficked for commercial sex was
 5
                in an area prone to sex trafficking activity on and around the hotel premises,
 6
                including when Plaintiff J.C. was trafficked.
 7
            v. Despite having knowledge of the extensive prostitution and sex trafficking that
 8
                occurs at hotels and specifically their hotels, Defendant Marriott has repeatedly
 9
                failed to thwart these activities.
10
            vi. Defendant Marriott can exercise control over their hotels by:
11

12                  1. distributing information to assist employees in identifying human

13                      trafficking;

14                  2. providing a process for escalating human trafficking concerns within the

15                      organization;
16                  3. requiring all employees to attend training related to human trafficking;
17
                    4. providing new hire orientation on human rights and corporate
18
                        responsibility;
19
                    5. providing training and education to Marriott® hotels through webinars,
20
                        seminars, conferences, and online portals;
21
                    6. developing and holding ongoing training sessions on human trafficking;
22
                    7. conducting audits of training protocols; or
23

24                  8. providing checklists, escalation protocols and information to property

25                      management staff; or tracking performance indicators and key metrics on

26                      human trafficking prevention.

27         vii. Defendant Marriott is in an apparent and/or actual agency relationship with the
28
                                              19
                                    COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 20 of 33


 1              Fremont Marriott® Silicon Valley. This agency relationship was created and is

 2              maintained through Defendant Marriott’s exercise of an ongoing and systemic
 3              right of control over the Fremont Marriott® Silicon Valley by Defendant
 4              Marriott’s operations, including the means and methods of how the Fremont
 5
                Marriott® Silicon Valley conducts daily business including:
 6
                    1. hosting online bookings on Defendant Marriott’s domain;
 7
                    2. requiring Fremont Marriott® Silicon Valley to use Defendant Marriott’s
 8
                       customer rewards program;
 9
                    3. setting parameters on employee wages;
10
                    4. making employment decisions;
11

12                  5. advertising for employment;

13                  6. sharing profits;

14                  7. standardized training methods for employees;

15                  8. building and maintaining the facility in a manner specified by Marriott;
16                  9. standardized or strict rules of operation;
17
                    10. regular inspection of the facility and operation by Marriott;
18
                    11. fixing prices; or
19
                    12. other actions that deprive Marriott hotels of any independence in their
20
                       business operations.
21
           viii. Apparent agency also exists between Defendant Marriott and the Fremont
22
                Marriott® Silicon Valley. Defendant Marriott holds out Fremont Marriott®
23

24              Silicon Valley to the public as its direct alter-ego -- each possessing authority to

25              act on the other’s behalf.

26          ix. Given Defendant Marriott’s public statements on behalf of its brand and the

27              control it assumed in educating, implementing, and directing its hotels,

28
                                              20
                                   COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 21 of 33


 1               Defendant Marriott breached its duties in the following ways:

 2                   1. Failed (altogether or adequately) to distribute information to assist
 3                       employees in identifying human trafficking;
 4
                     2. Failed (altogether or adequately) to provide a process for escalating
 5
                         human trafficking concerns within the organization;
 6
                     3. Failed (altogether or adequately) to mandate managers, employees, or
 7
                         owners attend training related to human trafficking;
 8
                     4. Failed (altogether or adequately) to provide new hire orientation on
 9
                         human rights and corporate responsibility;
10

11                   5. Failed (altogether or adequately) to provide training and education on

12                       human trafficking through webinars, seminars, conferences, and online

13                       portals;

14                   6. Failed (altogether or adequately) to develop and hold or require ongoing

15                       training sessions on human trafficking; or
16                   7. Failed (altogether or adequately) to provide checklists, escalation
17
                         protocols and information to property management staff or tracking
18
                         performance indicators and key metrics on human trafficking prevention.
19
       b. For years, Defendant Marriott has demonstrated willful blindness to the rampant sex
20
          trafficking occurring at its Marriott® hotels across the country. This entrenched apathy
21
          to the real risk of sex trafficking allowed the exploitation of Plaintiff J.C. at the Fremont
22
          Marriott® Silicon Valley that forms the basis for this complaint.
23

24            i. In August of 2017, data from Houston’s Police Department shows that some of

25               Houston's highest rated hotels have topped a list of locations where prostitution

26               arrests were made. This data included addresses for all prostitution arrests made

27               at Houston, Texas hotels from Jan. 1, 2012, through July 7, 2017. The Marriott
28
                                               21
                                     COMPLAINT FOR DAMAGES
             Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 22 of 33


 1                          came in second with 48 arrests.36

 2                      ii. In April of 2012, a woman sued a Marriott Hotel in Boston, Massachusetts after
 3                          a man responded to a craigslist advertisement soliciting sex and killed her
 4                          daughter within the hotel in a violent attack.37
 5
          52. HILTON WORLDWIDE HOLDINGS, INC. (“HILTON”)
 6
                a. EMBASSY SUITES®
 7
                         i. Defendant Hilton owns, supervises, and/or operates the Embassy Suites® by
 8
                            Hilton Alexandria Old Town located at 1900 Diagonal Road, in Alexandria,
 9
                            Virginia.
10
                        ii. Hilton failed to implement and enforce any of its own policies and protect
11

12                          Plaintiff J.C. from being sex trafficked.

13                     iii. Despite having knowledge of the extensive prostitution and sex trafficking that

14                          occurs at its hotels, Defendant Hilton has repeatedly failed to stop these actions.

15                     iv. Defendant Hilton may exercise control over Embassy Suites® hotels by:
16                              1. distributing information to assist employees in identifying human
17
                                    trafficking;
18
                                2. providing a process for escalating human trafficking concerns within the
19
                                    organization;
20
                                3. requiring employees to attend training related to human trafficking;
21
                                4. providing new hire orientation on human rights and corporate
22
                                    responsibility;
23

24                              5. providing training and education to Embassy Suites® hotels through

25
     36
        “Houston’s Most Popular Hotels for Prostitution Busts,” 8/10/2017, Houston Chronicle,
26   https://www.chron.com/news/houston-texas/houston/article/Houston-s-most-popular-hotels-for-prostitution-
     11744958.php (accessed 12/9/2019).
27   37
        “Mother of Craigslist victim sues Marriott,” 4/3/2012, Boston Globe,
     https://www3.bostonglobe.com/metro/2012/04/13/mother-woman-slain-craigslist-killer-sues-marriott-hotel-
28   chain/LxuP2jZtY59DsxMTZXJ09H/story.html?arc404=true (accessed 12/9/2019).
                                                          22
                                                COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 23 of 33


 1                    webinars, seminars, conferences, and online portals;

 2                 6. developing and holding ongoing training sessions on human trafficking;
 3                    or
 4                 7. providing checklists, escalation protocols and information to property
 5
                      management staff; or tracking performance indicators and key metrics on
 6
                      human trafficking prevention.
 7
            v. Hilton was in an actual and/or apparent agency relationship with Embassy
 8
               Suites® by Hilton hotels offering public lodging services in the hotel. This
 9
               agency relationship was created through Defendant Hilton’s exercise of an
10
               ongoing and systemic right of control over Embassy Suites® by Hilton hotels by
11

12             Defendant Hilton’s operations, including the means and methods of how

13             Embassy Suites® by Hilton hotels conducted daily business through one or more

14             of the following actions:

15                 1. hosting online bookings on Defendant Hilton’s domain;
16                 2. requiring Embassy Suites® hotels to use Defendant Hilton’s customer
17
                      rewards program;
18
                   3. setting employee wages;
19
                   4. making employment decisions;
20
                   5. advertising for employment;
21
                   6. sharing profits;
22
                   7. standardized training methods for employees;
23

24                 8. building and maintaining the facility in a manner specified by the owner;

25                 9. standardized or strict rules of operation;

26                 10. regular inspection of the facility and operation by owner;

27                 11. fixing prices; or

28
                                            23
                                  COMPLAINT FOR DAMAGES
     Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 24 of 33


 1                    12. other actions that deprive Embassy Suites® hotels of independence in

 2                        business operations.
 3     c. An actual agency also exists between Defendant Hilton and Embassy Suites® hotels.
 4        Defendant Hilton held out Embassy Suites® hotels to the public as possessing authority
 5
          to act on its behalf.
 6
       d. Given Defendant Hilton’s public statements on behalf of its hotel brands and the control
 7
          it assumed in educating, implementing, and directing its hotels, including Embassy
 8
          Suites® hotels, Defendant Hilton breached its duties in the following ways:
 9
               i. Failed (altogether or adequately) to distribute information to assist employees in
10
                  identifying human trafficking;
11

12            ii. Failed (altogether or adequately) to provide a process for escalating human

13                trafficking concerns within the organization;

14           iii. Failed (altogether or adequately) to mandate managers, employees, or owners

15                attend training related to human trafficking;
16           iv. Failed (altogether or adequately) to provide new hire orientation on human rights
17
                  and corporate responsibility;
18
              v. Failed (altogether or adequately) to provide training and education on human
19
                  trafficking through webinars, seminars, conferences, and online portals;
20
             vi. Failed (altogether or adequately) to develop and hold or require ongoing training
21
                  sessions on human trafficking; or
22
             vii. Failed (altogether or adequately) to provide checklists, escalation protocols and
23

24                information to property management staff or tracking performance indicators

25                and key metrics on human trafficking prevention.

26     e. For years, Defendant Hilton has failed to address the rampant culture of sex trafficking

27        which tragically occurs throughout its Embassy Suites® hotels across the country. This

28
                                                 24
                                     COMPLAINT FOR DAMAGES
                 Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 25 of 33


 1                      entrenched apathy to the real risk of sex trafficking and pervasive willful blindness to

 2                      the role Embassy Suites® hotels play in sex trafficking facilitated the sex trafficking of
 3                      Plaintiff J.C. at Embassy Suites® hotels that forms the basis of this complaint.
 4                           i. In July 2017, a convicted felon was arrested for prostituting a woman at an
 5
                                Embassy Suites® in Birmingham, Alabama. The victim was repeatedly beaten by
 6
                                her trafficker when she tried to stop working for him. Over the course of several
 7
                                months, the man beat the victim with his fists, bit her on the face, struck her with
 8
                                a handgun and pushed her down stairs. Physical violence and verbal threats were
 9
                                routinely used to force the woman to comply with his wishes, and to punish her
10
                                when she did not.38
11

12                          ii. In March 2011, a pimp was arrested at an Embassy Suites® in Lombard, Illinois

13                              for trafficking three (3) women for the purposes of commercial sex.39

14                                         C. THE SEX TRAFFICKING OF J.C.

15         53. The facts alleged herein stem from a human trafficking and prostitution ring originating out of

16   California. While victimized by traffickers, J.C. was subject to repeated instances of rape, physical
17
     abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false imprisonment at the
18
     Defendants’ hotels from 2008 through 2019.
19
           54. In 2008, J.C. encountered her trafficker at a gas station they both frequented near her college in
20
      Sacramento. Their conversations grew flirtatious, and after one particular encounter he asked J.C. to
21
      accompany him for a quick drive. J.C. did not realize that she was being abducted until she noticed
22
      him turn onto the freeway and her trafficker declared that she was going to make him a lot of money.
23

24         55. J.C.’s trafficker picked up another young woman he had been exploiting and drove to various

25    hotels so that he could “network” with other sex traffickers. J.C.’s trafficker then took both women to

26    the Comfort Inn® - Santa Cruz Beach where the other woman dressed J.C. and gave her instructions on

27
     38
          https://www.al.com/news/birmingham/2016/09/man_beat_bit_girlfriend_for_11.html
28   39
          https://www.dailyherald.com/article/20110317/news/703179820/
                                                                25
                                                     COMPLAINT FOR DAMAGES
             Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 26 of 33


 1   how to sexually service buyers and abide by her trafficker’s rules. The three (3) individuals checked

 2   into the hotel together and J.C. was prohibited from speaking and presented with absolutely no
 3   luggage. J.C.’s trafficker would pay for the room in cash and would stay there for two (2) weeks at a
 4   time.
 5
      56. J.C.’s trafficker took her I.D. from her when he first kidnapped her and threatened to physically
 6
     harm her family if she ran from him or disobeyed his demands.
 7
      57. J.C was forced to walk the track of hotels directly outside the Comfort Inn® - Santa Cruz Beach
 8
     that was known for sex trafficking and exploitation. J.C had to then instruct buyers to meet her at the
 9
     Comfort Inn® - Santa Cruz Beach where she was kept by her trafficker. She was required to repeat this
10
     process numerous times a night until she met her trafficker’s quota for the day. The volume of foot
11

12   traffic through the hotel’s front doors was constant and voluminous and consisted entirely of single

13   men.

14    58. At the Comfort Inn® - Santa Cruz Beach the hotel staff knew J.C’s trafficker and the women he

15   victimized by their face and names. Room service frequently came to the room to change out sheets
16   and towels, and inside they observed paraphernalia indicative of commercial sex including used
17
     condoms and wrappers.
18
      59. J.C. was assaulted by one of the other women who worked for her trafficker. With a bloody lip,
19
     J.C. went to the hotel’s security staff distraught and frazzled with a bloodied lip seeking help. No
20
     action was taken.
21
      60. J.C.’s trafficker would always come to the hotel and take all of the money J.C. and his other
22
     victims that he was harboring at the Comfort Inn® - Santa Cruz Beach had been paid.
23

24    61. J.C. was frequently forcibly raped by her trafficker. On a number of occasions the room was left

25   damaged because of physical altercations.

26   62. J.C.’s stayed at these hotels over a long period of time, her trafficker always renting the room for a

27   number of weeks, paying in smaller increments, and requesting an inordinate amount of sheets and

28
                                                       26
                                             COMPLAINT FOR DAMAGES
            Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 27 of 33


 1   towels. For weeks J.C. was held up in the room, unable to leave and visibly deteriorating. Then they

 2   would leave and the same would happen at another of the hotels. J.C’s trafficker returned to these
 3   hotels numerous times.
 4    63. J.C.’s trafficker similarly harbored her at the Fremont Marriott® Silicon Valley. J.C. and other
 5
     victims were frequently housed at Fremont Marriott® Silicon Valley for around 3-4 days a week,
 6
     approximately every two (2) weeks.
 7
      64. When checking into the hotel numerous rooms were requested for various women, none of whom
 8
     could provide identification had they been asked. The women also presented with few personal
 9
     belongings, and with either no luggage or very little. J.C.’s trafficker typically paid for the rooms in
10
     cash increments.
11

12    65. On a number of occasions there were violent altercations involving the victims in public areas of

13   the Fremont Marriott® Silicon Valley that the hotel staff should have noticed and recognized as sign of

14   human trafficking but did not.

15    66. While at the Fremont Marriott® Silicon Valley J.C. would sexually service a constant stream of

16   buyers to satisfy her trafficker’s demands. Each buyer of commercial sex entered and left the Fremont
17
     Marriott® Silicon Valley through the lobby and front doors of the hotel. Each also went directly to the
18
     room where J.C. was being harbored and none were registered guests at the hotel. Each woman being
19
     trafficked for commercial sex by J.C.’s trafficker brought the same pattern of obvious foot traffic
20
     through the public, well-staffed areas of the Fremont Marriott® Silicon Valley.
21
      67. For years, J.C.’s trafficker forced her to sexually service buyers in a similar fashion across the
22
     entire country. One of J.C.’s longest stays was at the Embassy Suites® by Hilton – Alexandria Old
23

24   Town in Alexandria, Virginia for a total of eight (8) months in approximately 2012.

25    68. J.C. displayed indicia of being trafficked and again presented with few personal belongings.

26   J.C.’s trafficker checked in for irregular spans of time and would pay in increments of cash.

27

28
                                                       27
                                             COMPLAINT FOR DAMAGES
             Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 28 of 33


 1     69. J.C. was harbored at the Embassy Suites® by Hilton – Alexandria Old Town by her trafficker and

 2   forced to service buyers of commercial sex there 3-6 days a week.
 3     70. At the Embassy Suites® by Hilton – Alexandria Old Town J.C. was again required to sexually
 4   service a constant stream of buyers to appease her trafficker. The buyers came to the hotel for the
 5
     purpose of purchasing sex obtained through force, fraud, and coercion. Despite not being registered
 6
     guests of the hotel, the large supply of male buyers would regularly enter and leave the hotel through
 7
     the lobby and front door.
 8
       71. The constant foot traffic was cumbersome enough that J.C.’s trafficker was asked to leave the
 9
     hotel with his retinue on multiple occasions. However, further action was never taken and J.C. and her
10
     trafficker repeatedly remained and returned despite the hotel’s awareness.
11

12       72. Prior to, during, and following the incidents described herein, the Defendants had actual and/or

13   constructive notice of drug dealing, prostitution, and/or general safety concerns at their hotels,

14   including, but not limited to, video surveillance of their hotels, as well as oral or written complaints

15   regarding said suspicious activity. The Defendants failed to take any actions to curtail these activities.
16       73. Had the Defendants been paying attention to the activities being conducted at their hotels and
17
     on their properties, and the apparent red flags outlined above, it would have been impossible for them
18
     not to notice the victimization of J.C.
19
                    THE DEFENDANTS FACILITATED THE TRAFFICKING OF J.C.
20
         74. Defendants’ profited from the sex trafficking of J.C. and aided and engaged with her trafficker
21
     in his sex trafficking venture. The Defendants leased rooms to J.C.’s traffickers, when they knew, or
22
     should have known, that their rooms were being used to imprison J.C. and subject her to repeated
23

24   exploitation in sexual servitude.

25       75. The Defendants knew, or should have known, that J.C. was being trafficked because J.C.’s

26   trafficker frequented the Defendants’ hotels, and they knew that they were benefiting financially from

27   her stay despite the obvious exploitation.

28
                                                           28
                                                  COMPLAINT FOR DAMAGES
            Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 29 of 33


 1      76. The Defendants knew, or should have known, that J.C. was being trafficked because of the

 2   constant male foot traffic she entertained to appease her traffickers’ quotas, her trafficker’s apparent
 3   control of her behavior, and the totality of irregular behaviors that indicated the hotel was being used
 4   as a tool and venue in his illegal sex trafficking venture.
 5
        77. The Defendants actively participated in this illegal endeavor by knowingly or negligently
 6
     providing lodging to J.C.’s trafficker in which to harbor J.C. while he was trafficking her.
 7
        78. The Defendants profited from the sex trafficking of J.C. and knowingly or negligently aided
 8
     and participated with J.C.’s trafficker in his criminal venture. The Defendants took no action as J.C.
 9
     repeatedly visited the hotel, often with different guests, without any luggage, and avoiding all eye
10
     contact.
11

12      79. Defendants actively participated in this illegal endeavor by knowingly or negligently providing

13   lodging or safe harbor to those who purchased sex from J.C. that was obtained through force, fraud or

14   coercion.

15     80. The Defendants all had the opportunity to stop J.C.’s trafficker and offenders like him from

16   victimizing J.C. and others like her. Instead, every Defendant failed to take reasonable measures to
17
     stop sex trafficking from occurring in their hotels.
18
        81. The Defendants all financially benefited from the sex trafficking of J.C., and other victims like
19
     her, and developed and maintained business models that attract and foster the commercial sex market
20
     for traffickers and buyers alike.
21
        82. Defendants financially benefit from their ongoing reputation for privacy, discretion, and
22
     the facilitation of commercial sex.
23

24     83. The Defendants failed to take any steps to alert the authorities, properly intervene in the

25   situation, take reasonable security steps to improve awareness of sex trafficking, prevent sexual

26   exploitation on their properties, or prevent themselves from profiting from a sex trafficking endeavor.

27      84. The Defendants maintained their deficiencies to maximize profits by:

28
                                                            29
                                               COMPLAINT FOR DAMAGES
              Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 30 of 33


 1               a. Reducing the cost of training employees and managers of how to spot the signs of

 2                   human trafficking and sexual exploitation and what steps to take;
 3               b. Not refusing room rentals, or reporting guests to law enforcement, in order to maximize
 4                   the number of rooms occupied and the corresponding rates, even if the rooms rented
 5
                     were to sex traffickers or buyers;
 6
                 c. Lowering security costs by not having proper security measures, including, but not
 7
                     limited to, employing qualified security officers to actively combat human trafficking
 8
                     and sexual exploitation;
 9
        85.     As a direct and proximate result of these egregious practices on the part of the Defendants,
10
              J.C. and victims of sex trafficking and exploitation like her, have been permanently injured and
11

12            damaged physically, emotionally, psychologically, and financially.

13                                              CAUSES OF ACTION

14                                A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)

15      86. The Plaintiff J.C. incorporates each foregoing allegation.
16      87. J.C. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is therefore
17
     entitled to bring a civil action under 18 U.S.C. §1595.
18
        88. The Defendants’ acts, omissions, and commissions, taken separately and/or together, outlined
19
     above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants had a statutory
20
     obligation not to benefit financially from a venture that they knew, or should have known, to engage in
21
     violations of 18 U.S.C. §1591 (a). At all relevant times, the Defendants breached this duty by
22
     participating in, and facilitating, the harboring and providing of J.C. for the purposes of commercial
23

24   sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

25       89. The Defendants have financially benefited as a result of these acts, omissions, and/or

26   commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

27   customer base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted
28
                                                          30
                                                 COMPLAINT FOR DAMAGES
            Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 31 of 33


 1   from the trafficking of J.C. on each occasion they received payment for rooms that she was being kept

 2   in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading were
 3   the but-for and proximate cause of J.C.’s injuries and damages.
 4      90. J.C. has suffered substantial physical and psychological injuries as the result of being trafficked
 5
     and sexually exploited at the Defendants’ hotels and properties in violation of 18 U.S.C. §1591 (a).
 6
                                  B. COUNT – TWO CAL. CIV. CODE §52.5
 7
        91. The Plaintiff J.C. incorporates each foregoing allegation.
 8
        92. J.C. is a victim of sex trafficking within the meaning of California Penal Code §236.1 and is
 9
     therefore entitled to bring a civil action under Cal. Civ. Code §52.5.
10

11      93. The Defendants’ acts, omissions, and commissions, taken separately and/or together, outlined

12   above, constitute a violation of Cal. Civ. Code §52.5. At all relevant times, the Defendants breached

13   their duties by participating in, and facilitating, the harboring and providing of J.C. for the purposes of

14   commercial sex induced by malice, oppression, force, fraud, duress, and/or coercion, by their acts,

15   omissions, and commissions.
16      94. The Defendants have financially benefited as a result of these acts, omissions, and/or
17
     commissions by keeping operating costs low, and maintaining the loyalty of the segment of their
18
     customer base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted
19
     from the trafficking of J.C. on each occasion they received payment for rooms that she was being kept
20
     in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading were
21
     the but-for and proximate cause of J.C.’s injuries and damages.
22
        95. J.C. has suffered substantial physical and psychological injuries as the result of being trafficked
23

24   and sexually exploited at the Defendants’ hotels and properties in violation of Cal. Civ. Code §52.5.

25      96. J.C. is also entitled to punitive damages under Cal. Civ. Code §52.5.

26

27

28
                                                        31
                                              COMPLAINT FOR DAMAGES
               Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 32 of 33


 1                                               PRAYER FOR RELIEF

 2             WHEREFORE based on the forgoing the Plaintiff seeks injunctive relief in the form of a
 3   judgement requiring the Defendants to institute sufficient audits, policies, rules, and requirements of their
 4
     employees, agents, franchisees, contractors, and/or all others operating under their flag, logo, trademark,
 5
     or advertising umbrella to insure that the actions and activities outlined above no longer occur and may
 6
     not serve in the future to jeopardize the health and safety of individuals similarly situated to the Plaintiff
 7
     herein.
 8
               AND WHEREFORE on the basis of the foregoing, the Plaintiff requests that a jury be selected
 9
     to hear this case and render a verdict for the Plaintiff, and against the Defendant, and that the jury
10

11   selected award damages to the Plaintiff in an amount which will effectively prevent other similarly

12   caused acts and adequately reflects the enormity of the Defendant’s wrongs and injuries to the Plaintiff

13   due to the Defendant’s faulty conduct, including but not limited to:

14                a. All available compensatory damages for the described losses with respect to each cause

15                    of action;
16                b. past and future medical expenses, as well as the costs associated with past and future life
17
                      care;
18
                  c. past and future lost wages and loss of earning capacity;
19
                  d. past and future emotional distress;
20
                  e. consequential and/or special damages;
21
                  f. all available noneconomic damages, including without limitation pain, suffering, and
22
                      loss of enjoyment of life;
23

24                g. punitive damages with respect to each cause of action;

25                h. reasonable and recoverable attorneys' fees;

26                i. costs of this action; and

27                j. pre-judgment and all other interest recoverable
28
                                                            32
                                                   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00155-WHO Document 1 Filed 01/07/20 Page 33 of 33


 1          Further, the Plaintiff requests that the Court enter judgment consistent with the jury's verdict,

 2   and prays for any other damages and equitable relief the Court or jury deems appropriate under the
 3   circumstances.
 4
                                          DEMAND FOR JURY TRIAL
 5
            The Plaintiff demands a trial by jury on all issues so triable in this civil action.
 6
     Dated: January 7, 2020
 7                                                          RESPECTFULLY SUBMITTED,
                                                            PLAINTIFF, by Her Attorneys,
 8
                                                            /s/ Melinda Davis Nokes
 9                                                          Melinda Davis Nokes (SBN 167787)
                                                            mnokes@weitzlux.com
10
                                                            WEITZ & LUXENBERG, P.C.
11
                                                            Attorneys for Plaintiff
12                                                          1880 Century Park East, Suite 700
                                                            Los Angeles, CA 90067
13                                                          Telephone: (310) 247-0921
                                                            Facsimile: (310) 786-9927
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          33
                                                COMPLAINT FOR DAMAGES
